Exhibit AMENDMENT TO SECURITY AGREEMENT This AMENDMENT (this “Amendment”), dated as of December 11, 2009, is made by and among the grantors listed on the signature pages hereof (collectively, jointly and severally, the “Grantors” and each, individually, a “Grantor”), and the secured parties listed on the signature pages hereof (collectively, the “Secured Parties” and each, individually, a “Secured Party”). RECITALS WHEREAS, the Grantors and the Secured Parties entered into that certain Security Agreement dated as of August 29, 2008 (as amended hereby and as amended, restated, supplemented, or otherwise modified from time to time, including all schedules thereto, the “Agreement”); and WHEREAS, in connection with those certain separate Exchange Agreements, each dated as of December 11, 2009, by and between Parent (as defined in the Agreement), and each of the Secured Parties, the Grantors and the Secured Parties hereto desire to amend certain provisions of the Agreement. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.
